Ludeling, C. J.
.The appellees oppose the account of the administrator and claim the benefit of the homestead act of 1852, which grants to the widow or legal representative of the children of the deceased one thousand dollars out of his succession, if they he in necessitous circumstances.
The deceased left individual property which realized one hundred and twenty-two dollars and forty-nine cents. This was absorbed by the privileged debts due by the succession.
The fund now sought to he distributed arises from partnership property. The individual members of the firm have only a residuary interest after the copartnership creditors have been paid, and the firm being insolvent, no part of these funds entered into the succession, *748We had occasion to decide this recently in the succession of Cyrus W. Stauffer. 21 An. 520.
For the reasons stated in that case, it is ordered that the judgment of the District Court recognizing the claim of Eliza A. Darneal and children as a privileged claim he avoided and reversed, and it is ordered that tlieir opposition be dismissed with costs in both courts.
Mr. Justice Wyly dissenting.
See dissenting opinion in the succession of Cyrus W. Stauffer published at page 604 of these reports.